Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 1 of 19




  SCHEDULE
     A
 Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 2 of 19




                                      SCHEDULE A

                            AUTHORITY FOR THE TAKING


       The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C.

§ 1103(b) & note; and the Act of Congress approved February 15, 2019, as Public Law

116-6, div. A, tit. II, Section 230, 133 Stat. 13, which appropriated the funds that shall be

used for the taking.
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 3 of 19




  SCHEDULE
      B
 Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 4 of 19




                                     SCHEDULE B

                                   PUBLIC PURPOSE
       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 5 of 19




  SCHEDULE
     C
 Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 6 of 19




                                   SCHEDULE C

                               LEGAL DESCRIPTION

                                  Starr County, Texas

Tract: RGV-RGC-6005-1
Owner: Americo Eloy Garcia, Jr., et al.
Acres: 3.306

Legal Description
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 7 of 19




                         SCHEDULE C (Cont.)
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 8 of 19




  SCHEDULE
      D
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 9 of 19



                            SCHEDULE D

                             MAP or PLAT

                      LAND TO BE CONDEMNED
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 10 of 19




                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 11 of 19




                         SCHEDULE D (Cont.)

                             MAP or PLAT
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 12 of 19



                               SCHEDULE D (Cont.)

                                    MAP or PLAT




Tract: RGV-RGC-6005-1
Owner: Americo Eloy Garcia, Jr., et al.
Acres: 3.306
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 13 of 19




    SCHEDULE
        E
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 14 of 19



                                      SCHEDULE E

                                     ESTATE TAKEN

                                    Starr County, Texas

Tract: RGV-RGC-6005-1
Owner: Americo Eloy Garcia, Jr., et al.
Acres: 3.306

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of land identified in Special Warranty Deed recorded in
the Official Records, Starr County, Texas, on 15 April 2020, as document # 2020-355101
and Foreclosure Sale Deed recorded 6 October 2009 as document # 2009-286273,
reasonable access to and from the owners’ lands lying between the Rio Grande River and
the border barrier through opening(s) or gate(s) in the border barrier between the
westernmost mark labeled “Beginning” and easternmost mark labeled “Ending” depicted
on the map below;

       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights or
systems are subordinated to the United States’ construction, operation, and maintenance of
the border barrier.
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 15 of 19




                         SCHEDULE E (Cont.)
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 16 of 19




    SCHEDULE
        F
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 17 of 19




                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
   The sum estimated as just compensation for the land being taken is TWENTY EIGHT

THOUSAND, FOUR HUNDRED AND NINETY THREE DOLLARS AND NO/100

($28,493.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 18 of 19




     SCHEDULE
        G
Case 7:20-cv-00278 Document 1-1 Filed on 09/15/20 in TXSD Page 19 of 19




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Americo Eloy Garcia, Jr.                     RGV-RGC-6005-1
                                              Special Warranty Deed, Document
 San Antonio, Texas                           #2020-355101; recorded April 15, 2020,
                                              Official Records of Starr County, Texas
 Texas National Bank                          RGV-RGC-6005-1
 c/o Joe Quiroga, President                   Foreclosure Sale Deed, Document #2009-
 4126 Crosspoint Blvd.                        286273, Vol. 1256, Pg. 616, recorded
 Edinburg, TX 78539                           October 6, 2009, Official Records of Starr
                                              County, Texas
 Ameida Salinas                               RGV-RGC-6005-1
 Starr County Tax Assessor-Collector          Property Id. 2313
 100 N FM 3167, Room 201                      Geographic Id. 00083-07300-00310-
 Rio Grande City, TX 78582                    000000
